DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application 17/133,665 filed 12/24/2020 is a continuation of 16/440,998 filed 06/14/2019, now U.S. Patent 10,879,138. 
Foreign Priority
No claim to an application for foreign priority. 
Two Information Disclosure Statement
The two information disclosure statements submitted on 12/24/2020 and 01/14/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 in 3rd line from the bottom for claim set filed 12/24/2020 has been amended to delete the extra space between “mark” and the “comma” as follows: 
--protective layer to electrically connect to the pad having the probe mark



Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a pad, disposed over and electrically connected to the interconnect structure, wherein a top surface of the pad has a probe mark, and the probe mark has a first concave surface; a protective layer, conformally covering the top surface of the pad and the probe mark; and a bonding structure, disposed over the protective layer, wherein the bonding structure comprises: a bonding dielectric layer at least comprising a first bonding dielectric material and a second bonding dielectric material on the first bonding dielectric material; a first bonding metal layer comprising a via plug and a metal feature, wherein the via plug penetrates through the first bonding dielectric material and the protective layer to electrically connect to the pad having the probe mark, the metal feature is located on the via plug and the first bonding dielectric material, and the metal feature is laterally surrounded by the second bonding dielectric material.
	Dependent claims 2-9 are allowed, because they depend on allowed claim 1. 

Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, a first die having a first pad, wherein the first pad has a first probe mark recessed from a top surface of the first pad; a first protective layer conformally covering the top surface of the first pad and the first probe mark; and a first bonding structure disposed on the first die, wherein the first bonding structure at least comprises a first bonding metal layer penetrating through the first protective layer to contact the first pad having the first probe mark; and a second semiconductor structure comprising: a second die; and a second bonding structure disposed on the second die, wherein the first and second semiconductor structures are bonded together such that the first bonding structure contacts the second bonding structure.
Dependent claims 11-16 are allowed, because they depend on allowed claim 10.

Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, forming an interconnect structure over a substrate; forming a pad over and electrically connected to the interconnect structure; performing a circuit probing (CP) test on the pad to form a probe mark over a top surface of the pad; after performing the CP test, forming a protective layer to conformally cover the top surface of the pad and the probe mark; and forming a bonding structure over the protective layer, wherein the bonding structure comprises: a bonding dielectric layer at least comprising a first bonding dielectric material and a second bonding dielectric material on the first bonding dielectric material; a first bonding metal layer comprising a via plug and a metal feature, wherein the via plug penetrates through the first bonding dielectric material and the protective layer to electrically connect to the pad having the probe mark, the metal feature is located on the via plug and the first bonding dielectric material, and the metal feature is laterally surrounded by the second bonding dielectric material.
Dependent claims 18-20 are allowed, because they depend on allowed claim 17.
The current Notice of References Cited-892 Form, lists references that include the general state of the art of a probing with a pad and a mark. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
31 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895